Filed 1/22/14 P. v. Wyatt CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B247191
                                                                          (Super. Ct. No. 2012036704)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

TERRAN MAURICE WYATT,

     Defendant and Appellant.


                   Terran Maurice Wyatt appeals a judgment after conviction by jury of one
count of possession of a controlled substance (Health & Saf. Code, § 11377, subd. (a))
and one count of being under the influence of a controlled substance (id., § 11550, subd.
(a)). In a bifurcated proceeding, the jury found true allegations that Wyatt suffered a
prior conviction for transporting cocaine base in 2007 (id., § 11352, subd. (a)) and for
assault with a firearm in 1993 (Pen. Code, § 245, subd. (a)(2)). The trial court found
Wyatt suffered a prior prison term. It sentenced him to four years in state prison for the
possession offense, consisting of the midterm doubled for the prior strike (Pen. Code,
§§ 667, subd. (e)(1), 1170.12, subd. (b) & (c)(1)); a consecutive one-year term for the
prior prison term (id., § 667.5, subd. (b)); and a concurrent 90-day term in jail for being
under the influence of a controlled substance.
                   We appointed counsel to represent Wyatt in this appeal. After examining
the record, she filed an opening brief raising no issues. On July 29, 2013, we advised
Wyatt that he had 30 days within which to personally submit any contentions or issues
that he wished to raise on appeal. On August 26, 2013, we received a response from
Wyatt in which he contends that the trial court unfairly admitted his companion's out-of-
court statement that a bag belonged to him and that "the evidence was never found or
pictured or seen." Wyatt also asks us to have another attorney review his case and to
"look into" his strike. Pursuant to People v. Kelly (2006) 40 Cal. 4th 106, 123-124, we
present a factual and procedural summary of the case and a discussion of Wyatt's
contentions.
                       FACTUAL AND PROCEDURAL HISTORY
               Undercover Oxnard Police Officer Jon Wilkie saw Wyatt walking with a
bicycle that had a bag hanging from the handlebars. Wyatt was accompanied by a
woman, Lucia Garcia. When a marked police car drove through the area, Wilkie saw
Wyatt look at the car, walk away from the bicycle and his companion, and then use a
circuitous route to return after the police car was gone. By radio, Wilkie asked the
officers in the marked car to investigate. When they approached, Wyatt passed the
bicycle to Garcia.
               Wyatt appeared to be under the influence of a central nervous stimulant.
He had marijuana in his sock. A syringe containing methamphetamine was in the pocket
of a pair of men's pants that were in the bag that was hanging from the bicycle's
handlebars.
               Garcia told an officer that the bag belonged to Wyatt. At trial, the court
granted the prosecutor's request to elicit Garcia's statement from the officer on redirect.
Defense counsel had cross-examined the officer about his decision not to check for
fingerprints. The trial court instructed the jury not to consider Garcia's statement for the
truth of whether it was actually Wyatt's bag, but for the limited purpose of explaining the
officer's actions.
               The prosecution also introduced evidence of an uncharged prior conviction
for possession of methamphetamine. The trial court instructed the jury it could be


                                              2
considered only for the purpose of proving Wyatt's knowledge of methamphetamine and
for no other purpose.
              Before trial, the court denied a motion to strike Wyatt's 1993 prior strike. It
found that "passage of time [was] not reason to strike" because Wyatt had "failed on
probation."
                                       DISCUSSION
              The trial court did not abuse its discretion when it admitted Garcia's
statement for the nonhearsay purpose of explaining the officer's decision not to test for
fingerprints. (See People v. Hines (1997) 15 Cal. 4th 997, 1047 [out of court statement
admissible to prove why officers were called to scene].)
              We assume Wyatt's contention that "the evidence was never found or
pictured or seen" refers to the absence of photographs of the pants and the bicycle, or a
reference to the lack of DNA and fingerprint evidence taken from the bag or syringe.
Both issues were raised by defense counsel in closing argument and go to the weight of
the evidence. We do not reweigh the evidence or reassess the credibility of witnesses.
(People v. Albillar (2010) 51 Cal. 4th 47, 60.)
              Wyatt's contention that he did not know of the presence of a controlled
substance is contradicted by sufficient evidence from which the jury could infer his
knowledge. Wyatt's familiarity with methamphetamine could be inferred from evidence
of his prior conviction for possessing it and from the scarring on the inside of Wyatt's left
elbow that one of the officer's described as "a scarred-over area of old injection sites."
His knowledge of the pants and their contents could be inferred from the fact that he was
pushing the bicycle with the bag and from an officer's testimony that the pants would
have fit Wyatt and would not have fit Garcia, who was much smaller and carried her own
clothes with her in a suitcase. Consciousness of guilt could be inferred from the
testimony that Wyatt walked away from the bicycle as soon as he saw a marked police
car and that he pushed the bicycle to Garcia when uniformed officers returned.



                                              3
              Wyatt's requests to have another attorney review his case is not supported
by any facts. We have reviewed the evidence of his prior strike conviction and the entire
record. We are satisfied that Wyatt's attorney has fully complied with her responsibilities
and that no arguable issue exists. (People v. Wende (1979) 25 Cal. 3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             4
                            Charles W. Campbell, Judge

                          Superior Court County of Ventura

                        ______________________________




             Shea S. Murphy, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Respondent.




                                         5